People v Grant (2016 NY Slip Op 06963)





People v Grant


2016 NY Slip Op 06963


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016

Tom, J.P., Mazzarelli, Saxe, Richter, Manzanet-Daniels, JJ.


2018

[*1]The People of the State of New York,	Ind.3271/12 Respondent, —
vHarold Grant, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Shannon Henderson of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Robert Sackett, J.), rendered on or about April 27, 2015,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED:
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.